Status of Application
1.	Acknowledgment is made of the amendments filed 08/05/2021. Upon entering the amendments, claim 4 is canceled and claim 1 is amended. Claims 1-3 and 5 are pending and presented for the examination. 
Rejections Withdrawn
2.	Claim 4 is canceled, rendering moot the previously issued rejection under U.S.C. 112. This ground of rejection is therefore withdrawn. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive ceramic, and applicant's arguments show that the ceramic of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that a ceramic that has the compositional and structural features necessarily imparted by having been made by the method according to instant claim 1 is not possible to be achieved by consultation of the teachings of the previously applied prior art to Keller et al. The remarks show that the ceramic produced by the process steps of the instant claim would necessarily have a homogenous distribution of carbide nanoparticles and nitride nanoparticles, and further that the matrix would necessarily consist only of carbon and hydrogen due to the added claim limitations of the amended claims; the remarks then persuasively show that the Keller method can only lead to a material wherein either the nitride component is not homogenously distributed and concentrated on a surface (if nitride is produced from atmospheric conditions) or wherein the matrix comprises nitrogen in addition to the carbon and hydrogen to which the instantly claimed matrix is necessarily limited due to the amended limitations. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
4.	Claims 1-3 and 5 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed ceramic. Specifically, the prior art fails to teach a ceramic made by, and therefore necessarily having the compositional and structural limitations necessarily imparted by, a method meeting each limitation of instant claim 1. Said prior art does not teach a ceramic having therein carbide nanoparticles and nitride nanoparticles selected from those of instant claim 1, and having said nanoparticles each being homogenously distributed therein, and wherein the ceramic comprises a carbonaceous matrix in which said nanoparticles are distributed, said matrix resultant from an organic compound or resin that consists only of carbon and hydrogen, and thus itself does not contain any elements beyond these. 
The most relevant prior art reference found is Keller et al (US 8815381). The difference from instant claims is that while Keller et al teaches a boron carbide-boron nitride nanoparticulate and composition comprising said nanoparticulate within a carbonaceous matrix, Keller teaches that in embodiments containing nitride nanoparticles, said nitride is formed from treatment in a nitrogen-containing atmosphere, or through a matrix-forming material that comprises nitrogen, and it has been shown that the former condition results in nanoparticles of nitride that would not be homogenously distributed within the matrix as is a necessarily present feature in the ceramic produced according to claim 1, and it has been shown that the latter condition results in nitrogen presence in the carbonaceous matrix, which is precluded by the instant claim amendments limiting the matrix precursor material to those consisting only of carbon and hydrogen. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW28 August 2021